Citation Nr: 1212150	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-47 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The Appellant is the Veteran's nephew.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

1.  The Veteran died on March [redacted], 2007.

2.  The Appellant is the Veteran's nephew.


CONCLUSION OF LAW

The Appellant lacks standing to claim compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death and, therefore, the claim is dismissed.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361(g)(2) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the the above-captioned claim is being denied as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Historically, the Veteran served on active duty from September 1966 to September 1968.  The Veteran died on March [redacted], 2007; the Appellant is the Veteran's nephew.  In May 2008, the Appellant filed a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, the Appellant claimed that the treatment VA provided during a period of hospitalization caused or contributed to the Veteran's death.  The Appellant's May 2008 claim was administratively denied by the RO in March 2009.  Thereafter, he perfected an appeal.  The claim has been certified to the Board for appellate review.

Generally, compensation may be paid for a qualifying additional disability or qualifying death, not the result of a veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to that veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

In the present case, because the Veteran's death occurred after December 31, 1956, any benefit payable under 38 U.S.C.A. § 1151(a) to an eligible survivor for a veteran's death is Dependency and Indemnity Compensation.  38 C.F.R. § 3.361(g)(2).  Thus, as a threshold inquiry, the Appellant must be eligible to receive Dependency and Indemnity Compensation.

Dependency and Indemnity Compensation is defined as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  38 C.F.R. § 3.5 (2011).  

In a May 2007 rating decision, service connection was awarded for the Veteran's cause of death.

As mentioned above, the Appellant is the Veteran's nephew.  However, in order to be eligible as a claimant for Dependency of Indemnity Compensation, the Appellant must first qualify as the Veteran's "spouse," "parent," or "child," which are specifically defined by the law and regulations that govern VA claims.  See 38 C.F.R. §§ 3.50, 3.57, 3.59 (2011).  The Appellant did not claim nor did the evidence of record support finding that he was the Veteran's spouse, parent, or child.  As such, the Appellant is not an eligible claimant for Dependency and Indemnity Compensation.  Accordingly, the Appellant is not an eligible claimant for compensation under the provisions of 38 U.S.C.A. § 1151(a) for the cause of the Veteran's death and, thus, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


